Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 1 of 7 PageID #: 523




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 CISCO SYSTEMS, INC. and CISCO
 TECHNOLOGY, INC.,
                                                          19-CV-06609
                               Plaintiffs,

         -against-                                        CONSENT JUDGMENT AND
                                                          PERMANENT INJUNCTION
 SHENZHEN TIANHENG NETWORKS CO;
 SOURCELIGHT PHOTONICS TECHNOLOGY
 CO., LTD.; SHENZHEN SOURCELIGHT
 TECHNOLOGY CO.; HU JIANGBING; LI PAN;
 DONG DAOSHUN; WANG WEI; and
 DARIOCOM,

                               Defendants.



               On consent of Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc. (together,
 “Cisco”), and Defendants Shenzhen Sourcelight Technology Co., Hu Jiangbing, Li Pan, Dong
 Daoshun, and Wang Wei (collectively, “Sourcelight”), it is hereby ORDERED, ADJUDGED,
 AND DECREED:

                  WHEREAS, on November 22, 2019, Cisco filed its complaint in Cisco Systems,
 Inc. et al. v. Shenzhen Tianheng Networks Co et al., No. 19-CV-06609 (the “Action”) in the
 United States District Court for the Eastern District of New York (the “Court”), asserting claims
 for, among other things, federal trademark infringement, false description and designation of
 origin in commerce, federal false advertising, federal and state trademark dilution, state unfair
 competition, state deceptive and unfair trade practices, and common law unjust enrichment, and
 alleging that Sourcelight, without authorization from Cisco, purchased, marketed, advertised,
 distributed, sold, offered for sale, and otherwise used in commerce in the United States
 counterfeit CISCO® branded pluggable transceiver modules, all of which claims, Cisco has
 alleged, have given rise to significant damages; and

               WHEREAS, in order to avoid the costs and expenses related to litigation, Cisco
 and Sourcelight wish to mutually release each other from certain liability and claims;

                NOW THEREFORE, in consideration of the promises, releases, representations,
 and warranties set forth herein, the sufficiency of which is acknowledged by all parties to this
 Consent Judgment, Cisco and Sourcelight agree to be bound.

                 1.      Sourcelight, along with its principals, agents, attorneys, members, servants,
 employees, directors, officers, parents, successors, heirs, assigns, executors, representatives, and
 subsidiaries, and all other persons in active concert and participation with them, or who

 11586751
 11764095v.1
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 2 of 7 PageID #: 524




 otherwise aid and abet Sourcelight, are permanently enjoined from manufacturing, buying,
 selling, importing, marketing, advertising, distributing, or in any way using in United States
 commerce any goods bearing any of the following marks, or any reproduction, counterfeit, copy,
 colorable imitation of, or any logo, trade name, or trademark confusingly similar to any of the
 following marks, or otherwise infringing or diluting any of the following marks (the “Cisco
 Marks”):

                   “CISCO” (Reg. Nos. 1,542,339; 2,498,746; 3,709,076; 3,978,294; 3,985,844;
                    3,990,147; 4,005,670)




                                         (Reg. Nos. 3,759,451).

                 2.      Sourcelight, along with its principals, agents, attorneys, members, servants,
 employees, directors, officers, parents, successors, heirs, assigns, executors, representatives, and
 subsidiaries, and all other persons in active concert and participation with them, or who
 otherwise aid and abet Sourcelight, are further permanently enjoined from mentioning “Cisco” or
 using any of the Cisco Marks in its publicity, promotion, or advertising, including, without
 limitation, on any domain name, website, uniform resource locator (URL), internet store, or
 online marketplace platform, including, without limitation, Amazon and Alibaba.

                 3.      Sourcelight, along with its principals, agents, attorneys, members, servants,
 employees, directors, officers, parents, successors, heirs, assigns, executors, representatives, and
 subsidiaries, and all other persons in active concert and participation with them, or who
 otherwise aid and abet Sourcelight, are further permanently enjoined from using any logo, trade
 name, or trademark which may be calculated to falsely represent or which has the effect of
 falsely representing that the services or products of Sourcelight are sponsored by, authorized by,
 or in any way associated with Cisco, or affixing, applying, annexing, or using in connection with
 the sale of any goods a false description or representation including words or other symbols
 tending to falsely describe or represent such goods as being Cisco products, or engaging in any
 act which is likely to cause the trade, retailers, or members of the purchasing public to believe
 that Sourcelight is associated with Cisco.

                4.      Upon the Effective Date, all purchases and sales of Cisco products are to
 be controlled by the terms of this Consent Judgment. As used herein, the “Effective Date” shall
 mean one business day after the first of the following to occur:

                        (a)    the receipt by Cisco of Sourcelight’s settlement payment; or

                        (b)    the filing of this Consent Judgment.

                5.      Beginning on the Effective Date, Sourcelight and its parent companies and
 subsidiaries shall maintain complete records of their purchases and sales of all products for a
 period of four years. Cisco shall have the right, upon at least thirty days prior written notice, to

                                                  2
 11764095v.1
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 3 of 7 PageID #: 525




 have an independent firm audit Sourcelight’s records of purchases and sales of all products.
 Cisco’s right to such an audit shall not be exercised more than once in any twelve-month period.

                 6.     Sourcelight and its principals may not invest in, control, have any direct or
 indirect ownership interest in, work for, lend money to, or participate in any business that
 violates any term of this Consent Judgment.

                  7.       If Sourcelight is found by the court to have violated the prohibitions of
 this Consent Judgment or has failed to maintain complete records of their violations, Cisco is
 entitled at its election to liquidated damages of $10,000 per counterfeit Cisco product that
 Sourcelight sells (or has sold on its behalf by its principals, agents, attorneys, members, servants,
 employees, directors, officers, parents, successors, heirs, assigns, executors, representatives, and
 subsidiaries, and all other persons in active concert and participation with them, or who
 otherwise aid and abet Sourcelight in violating this Consent Judgment) that violate this Consent
 Judgment; or to Cisco’s actual, statutory, and punitive damages. Where Sourcelight has failed to
 maintain complete records of its violations, all sales by Sourcelight within the period of
 Sourcelight’s record-keeping failure shall be considered counterfeit Cisco sales in violation of
 this Consent Judgment and shall be subject to Cisco’s damages election. In any action,
 regardless of which measure of damages Cisco selects, it shall be entitled to recover its attorneys’
 fees and investigator fees for finding and demonstrating that Sourcelight has violated this
 Consent Judgment and otherwise incurred in connection with obtaining, enforcing, and
 collecting an award of damages. All liability will be joint and several among Sourcelight and its
 principals.

                8.      In addition to other remedies, including damages, for contempt of this
 Consent Judgment, in the event of breach or violation by Sourcelight along with its principals,
 agents, attorneys, members, servants, employees, directors, officers, parents, successors, heirs,
 assigns, executors, representatives, and subsidiaries, and all other persons in active concert and
 participation with them, or who otherwise aid and abet Sourcelight in violating this Consent
 Judgment, Cisco is entitled to a preliminary and permanent injunction against the breaching
 conduct upon a showing of a possibility of success of establishing that such a breach occurred.

                9.     Cisco and Sourcelight each agree that jurisdiction and venue for an action
 for contempt of this Consent Judgment exists in the United States District Court for the Eastern
 District of New York. In such an action, Sourcelight shall waive any and all defenses based
 upon personal jurisdiction, subject matter jurisdiction, and venue.

                 10.     Sourcelight agrees to assist Cisco in the prosecution of the Action.
 Sourcelight also agrees to assist Cisco in the prosecution of any future pleading, discovery, or
 action related to the subject matter of the Action. Sourcelight further agrees to alert Cisco to any
 future sales or purchases of counterfeit Cisco products in the United States of which Sourcelight
 becomes aware and to assist Cisco in pursuing those cases. The assistance contemplated by this
 paragraph shall include Sourcelight notifying Cisco about and sharing any information
 Sourcelight possesses or comes to possess in the future concerning the importation,
 manufacturing, purchase, marketing, advertisement, distribution, sale, offer for sale, or use in
 commerce in the United States of Cisco products, and Sourcelight’s agreement, upon receipt of
 reasonable written notice, to testify at any deposition, hearing, or trial relating to counterfeit

                                                  3
 11764095v.1
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 4 of 7 PageID #: 526




 Cisco products.

                 11.     Sourcelight hereby assigns to Cisco any and all of Sourcelight’s known
 and unknown, suspected and unsuspected claims, demands, causes of action, damages, accounts,
 reckonings, costs, expenses, and actions of any nature whatsoever on account of or arising out of
 the subject matter of the Action, which Sourcelight now has, owns, or holds, or at any time may
 hereafter have, own, or hold against any other defendant or non-party to the Action, or otherwise
 relating to Sourcelight’s importation, purchase, marketing, advertisement, distribution, sale, offer
 for sale, and/or use in commerce in the United States of counterfeit Cisco products. This
 includes, but is in no way limited to, claims for indemnity or contribution.

                 12.     This Consent Judgment is entered pursuant to Rule 58 of the Federal Rules
 of Civil Procedure, and this Action is hereby dismissed, with prejudice, only as to Sourcelight,
 without costs or attorneys’ fees, save that this District Court shall retain jurisdiction over this
 action, including, without limitation, over implementation of or disputes arising out of this
 Consent Judgment with regard to Sourcelight or its principals, agents, attorneys, members,
 servants, employees, directors, officers, parents, successors, heirs, assigns, executors,
 representatives, and subsidiaries. Cisco, in addition to any award of damages or injunctive relief,
 shall be entitled to an award of attorneys’ fees and costs and investigators’ fees and costs in
 connection with a violation of this order by Sourcelight or its principals, agents, attorneys,
 members, servants, employees, directors, officers, parents, successors, heirs, assigns, executors,
 representatives, and subsidiaries.

                 13.     Sourcelight hereby states that it has agreed to this Consent Judgment
 solely to avoid further litigation. In no event shall this Consent Judgment or any negotiations
 leading thereto be construed, deemed, or asserted to be evidence of an admission or a concession
 on the part of any party to this Consent Judgment of any fault or liability or damages whatsoever.
 To the extent allowable by law, this Consent Judgment shall have no precedential value or effect
 and shall not be admissible in any other action or proceeding, except in any action or proceeding
 to enforce this Consent Judgment, any action or proceeding contemplated by the terms of this
 Consent Judgment, or any action or proceeding relating to any contemporaneous Agreement
 among the parties to this Consent Judgment.

                 14.   Signatures to this Consent Judgment transmitted electronically or by
 facsimile shall be deemed original.


                                  {Signatures on following page}




                                                  4
 11764095v.1
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 5 of 7 PageID #: 527




Dated: April 30
             __, 2020


CONSENTED AND AGREED TO BY:

PATTERSON BELKNAP WEBB &
TYLER LLP


                                                  MAINLEAF LAW GROUP PLLC
By:    Geoffrey Potter
       gpotter@pbwt.com
1133 Avenue of the Americas
New York, New York 10036                          By:    Yue Niu
(212) 336-2000                                           niu@mainleaf-law.com
Attorneys for Cisco Systems, Inc. and Cisco       545 W. 48th Street
Technology, Inc.                                  New York, New York 10036
                                                  Chaoyangmenwai Avenue No. 8 Fuhua
Cisco Systems, Inc. and Cisco Technology,         Tower F-8A
Inc.                                              Dongcheng District
                                                  Beijing, China
       William W. Friedman                        +86-130-5139-8565
By: William W. Friedman                           Attorneys for Shenzhen Sourcelight
For: Cisco Systems, Inc.                          Technology Co., Hu Jiangbing, Li Pan,
                                                  Dong Daoshun, and Wang Wei

                                                  Shenzhen Sourcelight Technology Co.
By: Dan Lang
For: Cisco Technology, Inc
                                                  By:



                                                  Hu Jiangbing



                                                  Li Pan



                                                  Dong Daoshun



                                                  Wang Wei

                                              5
11764095v.1
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 6 of 7 PageID #: 528




                                       /s/ Yue Niu




  X

      Hu Jiangbing


  X




  X




  X




  X
Case 1:19-cv-06609-LDH-LB Document 25 Filed 05/06/20 Page 7 of 7 PageID #: 529




 SO ORDERED:

s/ LaShann DeArcy Hall      May 6, 2020
 ________________________________
 UNITED STATES DISTRICT JUDGE




 11586751
 11764095v.1
